Title: To Alexander Hamilton from James Monroe, 25 July 1797
From: Monroe, James
To: Hamilton, Alexander


Phila. July 25. 1797.
Sir
I received your Letter of the 22d. instant by Major Jackson and have paid it the attention it merits.
Always anxious to do justice to every one it would afford me pleasure could I answer it in a manner satisfactory to your feelings: but while the respect which I owe to myself forbids my replying in that harsh stile which you have adopted, that same respect with an attention to truth, according to the impressions existing in my mind, will compell me upon all occasions to place this affr. on its true ground.
Why you have adopted this stile I know not. If your object is to render this affair a personal one between us you might have been more explicit, since you well know if that is yr disposition what my determination is, and to which I shall firmly adhere. But if it is to illustrate truth and place the question of its true merits, as I have always been disposed to do, it appears illy calculated to promote that end.
I have constantly said and I repeat again that in making an entry which appears after our interview with you, and which ought to have been signed by the other gentln. as well as myself, I never intended to convey an opinion upon it, nor does it convey any opinion of my own, but merely notes what Clingman stated, leaving it upon his own credit only. But you wish me to state that this communication made no impression on my mind, and this I shall not state because in so doing I shod. be incorrect. On the other hand I do not wish to be understood as intimating that this communication had absolutely changed my opinion, for in that event I shod. have acted on it, whereas the contrary was the case as you well know. And with respect to the propriety of noting down that communication I have no doubt on that point, since I shod. have noted any other that might have been made on the same topic by that or any other party. Indeed if it was proper to note the communications first recd., it was equally so to note this, and that you did not disapprove. Had we proceeded in it you may be well assured we shod. have apprized of it, as in the other cases as well from motives of candor towards you, as propriety on our own parts.
It is not my wish to discuss the fact whether you admitted all or only part of Clingmans communication in our interview with you, because upon the principle in which I stand engaged in this affr., not as yr. accuser but called on to explain, it is one of no importance to me. Such was the impression upon my mind; if however the contrary were the case, & you shewed to be so, I shod. be equally contented as if it were otherwise, since it is my wish that truth appear in her genuine character, upon the present, as upon all other occasions. I am Sir with due respect
yr. obt. servant
Jas. Monroe
